— Order dated May 17, 1940, fixing alimony at the rate of twenty dollars per week for the support of the children and counsel fee at $150, modified so as to provide that the alimony be for the support of the defendant and the children; that it be increased to thirty-five dollars per week and, in addition, that plaintiff pay the rental of the apartment in which they reside, amounting to fifty-two dollars and *886fifty cents per month; and that the counsel fee be increased to $300. As thus modified, the order is affirmed, with ten dollars costs and disbursements to the appellant. The payments for rental of the apartment and the alimony at the increased rate shall date from the 1st day of May, 1940. In view of the financial responsibility of the plaintiff, as disclosed by the record, and the manner of living of the parties prior to the institution of the action for divorce, the amounts fixed by the court at Special Term constitute an improper exercise of the court’s discretion. Order dated May 27,1940, denying defendant’s motion for a stay and for an allowance for counsel fee and disbursements on appeal affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur. Settle order on notice.